NOS. 08-0142, 08-0208 & 08-0427

              IN RE DELTA LLOYDS INSURANCE COMPANY OF HOUSTON, TEXAS
                     IN RE HURRICANE RITA HOMEOWNERS’ CLAIMS
            IN RE SOUTHEAST SURPLUS UNDERWRITERS GENERAL AGENCY, INC.

                 ON REVIEW BY THE MULTIDISTRICT LITIGATION PANEL


                                            PER CURIAM

        The Respondents’ motion to vacate order of appointment of pretrial judge is granted in part
        and denied in part.
        First, the motion correctly points out that the list of cases attached to our order appears to
include cases that we did not intend to transfer. To the extent the motion seeks correction of this
error, it is granted. A corrected list of the cases transferred is attached to this order.
        Second, the motion argues that the assignment of Judge John J. Specia, Jr., a retired judge
from Bexar County who is eligible to sit by assignment, is inconsistent with a statement in the
panel’s opinion1 and also that it would not serve the interests of convenience and efficiency to hold
hearings in Bexar County, which has no connection to these cases from southeast Texas. These
contentions rest on the mistaken assumption that a retired judge will necessarily hold hearings in the
county where he lives.
    To clear up any confusion on this matter, we make the following orders. It is hereby
ORDERED that:

        (1) The cases on the attached list are transferred to whichever District Court in
        Jefferson County Judge Specia determines in his discretion can best serve as the
        transferee court under Rule 13.2 (e). Judge Specia is assigned to that court to serve
        as pretrial judge in these cases under Rule 13.6 (a).




        1
          The opinion said, “However, we do not agree that this pretrial judge should necessarily be
located in Harris County, a county in which none of these cases are pending.” None of the cases that
we transferred are pending in Bexar County.
     (2) Hearings shall be held in such court or in any other district court in a county
     where any of the cases are pending. In addition, Judge Specia may, in his discretion,
     conduct hearings by telephone or other conferencing methods. He may hold hearings
     in other counties only if he and all parties agree in advance on another location.

     (3) Judge Specia will exercise his discretion in deciding under Rule 13.5 (c) who and
     where his pretrial court clerk will be, where files should be located, and whether
     there should be electronic or paper filing or both.

     ALL CONCUR.

OPINION DELIVERED: October 8, 2008




                                              2